253 F.2d 28
Sol A. DANN, John H. Neville and Louise A. Turek, Plaintiffs-Appellants,v.STUDEBAKER-PACKARD CORPORATION, Harold E. Churchill, Hugh J. Ferry and A. J. Porta, Defendants-Appellees.
No. 13270.
United States Court of Appeals Sixth Circuit.
February 20, 1958.

Dann, Rosenbaum & Bloom, Detroit, Mich., Sol A. Dann, Detroit, Mich., of counsel, for appellant.
Cravath, Swaine & Moore, New York City, Bodman, Longley, Bogle, Armstrong & Dahling, Detroit, Mich., White & Case and Ralph L. McAfee, New York City, for appellees.
Before McALLISTER and STEWART, Circuit Judges, and MATHES, District Judge.
PER CURIAM.


1
It appearing to the Court from the record, the briefs and the oral argument of the parties that, as appellees concede, the order of the District Court dismissing appellants' complaint as amended and supplemented, for non-compliance with Rule 8 of the Federal Rules of Civil Procedure, 28 U.S.C.A., was not a dismissal of the action and is not appealable, 28 U.S.C. § 1291, and that appellants may yet file, by leave of Court pursuant to Rule 15, an amended complaint which will meet the requirements of Rule 8;


2
It is ordered that the appeal is hereby dismissed and the cause remanded for further proceedings.